408 F.2d 793
70 L.R.R.M. (BNA) 3263
HUBERTA COAL COMPANY, Inc., and Huberta Mining Company,Inc., Petitioners,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 18415.
United States Court of Appeals Sixth Circuit.
April 1, 1969.

John P. Cinque, Jr., Bellaire, Ohio, for petitioners; Cinque, Banker & Linch, Bellaire, Ohio, on brief.
Burton L. Raimi, Atty., N.L.R.B., Washington, D.C., for respondent; Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Michael N. Sohn, Atty., N.L.R.B., Washington, D.C., on brief.
Before O'SULLIVAN, PECK and McCREE, Circuit Judges.

ORDER

1
This Cause is before us upon petition of Huberta Coal Company, Inc. and Huberta Mining Company, Inc. to review an order of the National Labor Relations Board which found them guilty of violating Sections 8(a)(1) and (2) of the National Labor Relations Act, 29 U.S.C. 158(a)(1) and (2).  The Board's Decision and Order, with the accompanying Trial Examiner's Decision are reported at 168 NLRB No. 22.1


2
The conduct found to be violative of the Act was the company's resistance to efforts of the United Mine Workers to organize petitioners' employees, and its aid and espousal of a so-called independent union.  Neither in its facts nor in the applicable law is this a case of precedential importance.  The facts are adequately set out in the Trial Examiner's Decision and in the Board's Decision and Order.  We are of the opinion that the factual findings of the Board are 'supported by substantial evidence on the record considered as a whole,' and the law was correctly applied.


3
Now, therefore, it is ordered that the petition for review is denied and the order of the Board may be, and is, hereby enforced.


4
Entered by order of the Court.



1
 Included in the Board's order was the direction that a specified election be set aside and a second election held.  There appears to be no dispute but that such part of the order is not before us for consideration.  See Morse Instrument Co. v. NLRB, 388 F.2d 1, 2 (6th Cir. 1967); Jervis Corporation, Bolivar Division v. NLRB, 387 F.2d 107, 108 (6th Cir. 1967)